                Case 1:19-cv-04870 Document 1 Filed 05/24/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAERSK LINE A/S,                                                    19 Civ. 4870

                             Plaintiff,

            -against-
                                                                    COMPLAINT
 MARIE S. CAREW t/a HOLIDAY SHIPPING,

                             Defendant.


     PLEASE TAKE NOTICE that Plaintiff, MAERSK LINE A/S (“MAERSK”), by its attorneys,

Mahoney & Keane, LLP, as and for a Complaint against Defendant, MARIE S. CAREW t/a HOLIDAY

SHIPPING (“HOLIDAY”), alleges, upon information and belief, as follows:

       1.    This is a claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure

and falls under the Court’s admiralty and maritime and federal question jurisdiction pursuant to 28

U.S.C. §§ 1331 and 1333 in that it involves a claim for the breach of a maritime contract.

       2.    Plaintiff, MAERSK, is a corporation duly organized and existing pursuant to the laws of

foreign country, with offices and place of business located at 50 Esplaneden, DK-1098, Copenhagen K,

Denmark.

       3.    Defendant, HOLIDAY, is sole proprietorship licensed with the Federal Maritime

Commission as a non-vessel owning common carrier and ocean transportation intermediary with offices

and a place of business located at 1153 Willingham Drive, East Point, GA 30344.

       4.    The United States District Court for the Southern District of New York is the proper

venue for this action pursuant to the Law and Jurisdiction clause contained in the governing Bills of

Lading.




                                                          -1-
                 Case 1:19-cv-04870 Document 1 Filed 05/24/19 Page 2 of 5



        5.    Plaintiff sues on its own behalf and as agent and trustee on behalf of any other party who

may now have or hereinafter acquire an interest in this action.

                                    AS AND FOR A FIRST CAUSE OF ACTION

        6.    Plaintiff repeats and reiterates each and every allegation contained in paragraphs "1" through

"5" as if specifically set forth herein at length.

        7.    On or about January of 2015, February through May of 2016, December of 2016, March

through April of 2017, August of 2017, October of 2017, March through November of 2018, January of

2019, and March of 2019, and at all times relevant herein, MAERSK, as “Carrier”, and HOLIDAY, as

“Shipper”, entered into and were parties to bills of lading numbered 566942411, 576254394,

955061776, 955153015, 955728620, 955824174, 955831738, 956105215, 956209532, 956737002,

956751241, 957569046, 957569049, 957849148, 958115327, 958348126, 958632718, 958647967,

958706912, 958706920, 958706950, 958961505, 959064153, 959298172, 959384493, 959384639,

959404137, 959417057, 959533182, 959666400,960011124, 960739844, 960930389, 961519364,

961640116, 961748325, 962479448, 963694372, 963721565, 963741113, 963807713, 964047680,

964354949, 964510571, 964671670, 964765517, 964830164, 964841064, 964897195, 964948943,

965003598, 965069141, 965077376, 965121979, 965389181, 965448503, 965477262, 965477262,

965485698, 965544009, 965640166, 965640202, 965690272, 965690350, 965751148, 965751148,

965786726, 965786728, 965796238, 965885826, 965885829, 965965069, 965975136, 965975140,

966009481, 966017145, 966078843, 966088619, and 966088624 for the ocean carriage of

containerized cargoes of motor vehicles, auto parts, personal effects, household, and used machinery and

other goods from United States ports to African ports.

        8.    Plaintiff duly performed all duties and obligations required to be performed by Plaintiff in

connection with the goods.




                                                            -2-
                  Case 1:19-cv-04870 Document 1 Filed 05/24/19 Page 3 of 5



          9.    Defendant wrongfully, willfully, negligently and/or fraudulently breached the terms of the

subject agreements by, inter alia, failing to pay for basic ocean freight, detention, demurrage, per diem

charges, inland haulage, low Sulphur surcharges, congestion fees, shifting expenses, bunker fees, port

dues, documentation fees, and other associated and incidental customs duties, fees, taxes, costs, charges,

and expenses accrued on the containers, all as duly invoiced by Plaintiff to Defendant.

          10.   As a result of Defendant’s breach of the agreements, Plaintiff has incurred, and will continue

to incur, costs and expenses for which Defendant is liable under the terms of the governing contracts and

at law.

          11.   Plaintiff has placed Defendant on notice of its claim that Defendant has breached the subject

agreements and violated Plaintiff’s rights under the law.

          12.   Despite Plaintiff’s repeated demands, Defendant has failed to pay the Plaintiffs’ damages

due and owing under the agreements and at law.

          13.   By reason of the foregoing, Plaintiff has sustained damages in the amount of $173,025.74,

together with interest, costs, fees, including reasonable attorneys’ fees, and expenses.

                                  AS AND FOR A SECOND CAUSE OF ACTION

          14.   Plaintiff repeats and reiterates each and every allegation contained in paragraphs "1"

through "13" as if specifically set forth herein at length.

          15.   Defendant has an account stated with Plaintiff.

          16.   By reason of the foregoing, Plaintiff has sustained damages in the amount of $173,025.74,

together with interest, costs, fees, including reasonable attorneys’ fees, and expenses.

                                   AS AND FOR A THIRD CAUSE OF ACTION

          17.   Plaintiff repeats and reiterates each and every allegation contained in paragraphs "1"

through "16" as if specifically set forth herein at length.




                                                              -3-
                 Case 1:19-cv-04870 Document 1 Filed 05/24/19 Page 4 of 5



        18.   Defendant has been unjustly enriched at Plaintiff’s expense, and Plaintiff is entitled to

restitution from Defendant in the amount of $173,025.74, together with interest, costs, fees, including

reasonable attorneys’ fees, and expenses.

                                 AS AND FOR A FOURTH CAUSE OF ACTION

        19.    Plaintiff repeats and reiterates each and every allegation contained in paragraphs "1"

through "18" as if specifically set forth herein at length.

        20.   Plaintiff is due from Defendant the quantum meruit of Plaintiff’s services.




                                                              -4-
                Case 1:19-cv-04870 Document 1 Filed 05/24/19 Page 5 of 5



     WHEREFORE, Plaintiffs pray that judgment be entered in favor of Plaintiffs for an amount

exceeding $173,025.74, together with interest, costs, fees, including reasonable attorneys’ fees, and

disbursements; that Court process be issued against the Defendant; and that Plaintiffs be granted such

other and further relief as the Court may deem just and proper.

Dated:       New York, New York
             May 24, 2019
                                                                  MAHONEY & KEANE, LLP
                                                                  Attorneys for Plaintiff



                                                            By:   s/ Garth S. Wolfson______________
                                                                  Edward A. Keane
                                                                  Garth S. Wolfson
                                                                  61 Broadway, Suite 905
                                                                  New York, New York 10006
                                                                  (212) 385-1422




                                                           -5-
